DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 has been considered by the examiner. However, it is not clear what is the relevance of the references relate to a diet with the present application. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Esswein et al. (US 2014/0030572 A1).
Considering claim 20, Esswein discloses a flow battery comprising: 	a positive electrode; 	a positive electrode electrolyte including water and a first redox couple that includes a first organic compound and a reduction product of the first organic compound, the positive electrode electrolyte flowing over and contacting the positive electrode, the positive electrode electrolyte having a pH from 0.5 to 6.5, wherein the first organic compound is a first quinone and the reduction product of the first organic compound is a first hydroquinone ([0242] and [0265]); 	a negative electrode; 	a negative electrode electrolyte including water and a second redox couple that includes a 

Considering claim 21, with respect to the limitation reciting: the first organic compound is reduced to the reduction product of the first organic compound during discharge and the reduction product of the second organic compound is oxidized to the second organic compound during discharge, the reduction and oxidation reactions at electrodes is inherent for redox flow batteries. 

Considering claim 22, Esswein discloses comprising: a positive electrode reservoir in fluid communication with the positive electrode, the positive electrode electrolyte being stored in the positive electrode reservoir to charge and discharge the flow battery: and a negative electrode reservoir in fluid communication with the negative electrode, the negative electrode electrolyte being stored in the negative electrode reservoir to charge and discharge the flow battery (See Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al. as applied to claim 20 above, and further in view of Nawar et al. (Mater. Res. Soc. Symp. Proc. 1491, provided with IDS).
Considering claims 25-27 and 30, Esswein discloses the organic active material include quinones and hydroquinones [0265].
 Esswein however does not disclose any particular molecular structure of the quinones and hydroquinones.
However, Nawar discloses redox flow half-cell measurements of aqueous solutions of 1,4-benzoquinone/hydroquinone and 1,2-benzoquinone (second page, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first organic compound to be a 1,4-benzoquinone/hydroquinone and 1,2-benzoquinone, because Esswein only generally discloses that organic active material, including quinones, and hydroquinones can be used in both half-cells and Nawar discloses that suitable quinones/hydroquinones for redox flow half-cell are 1,4-benzoquinone/hydroquinone and 1,2-benzoquinone. Therefore, one would have gone to Nawar to find suitable quinone/hydroquinone for the redox flow battery of Esswein.
Considering claims 23 and 24, with respect to the limitation reciting: the first organic compound has a standard electrode potential greater than 0.6 volts relative to a standard hydrogen electrode and the organic second compound has a standard electrode potential less than 0.3 volts relative to a standard hydrogen electrode, the fist organic compound of Esswein as modified by Nawar will inherently meet claimed potential. The second electrode potential is obvious as one would select a compound of the negative electrode to have a potential difference that is sufficient to be utilized in a redox flow battery. 

Claims 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al. as applied to claim 20 above, and further in view of Xu et al. ("Novel organic redox flow batteries using soluble quinonoid compounds as positive materials," 2009 World Non-Grid-Connected Wind Power and Energy Conference, 2009, pp. 1-4, provided with IDS).
Considering claims 28 and 31, Esswein discloses the organic active material include quinones and hydroquinones [0265].
 Esswein however does not disclose any particular molecular structure of the quinones and hydroquinones.
However, Xu discloses redox flow half-cell measurements of aqueous solutions of 4,5-dihydroxy-1,3- benzenedisulfonate and 2,5- dihydroxybenzenedisulfonate (see Fig. 2 below) as a positive material (page 1, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first organic compound to be 4,5-dihydroxy-1,3- benzenedisulfonate and 2,5- dihydroxybenzenedisulfonate as positive material, because Esswein only generally discloses that organic active material, including quinones, and hydroquinones can be used in both half-cells and Xu discloses that suitable quinones/hydroquinones for redox flow half-cell are 4,5-dihydroxy-1,3- .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 29, 32-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art (Esswein et al. US 2014/0030572 A1) discloses the redox flow battery as claimed. However, the prior art of record does not disclose nor suggest using the claimed molecular formulae of quinones in the negative electrodes as claimed in conjunction with a first quinone in positive electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794